DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to U.S. Provisional App. No. 62/914,475 filed October 12, 2019. 

Status of Claims
Claims 1-20, filed October 12, 2020, are presently pending in this application.

Claim Objections
Claims 12, 15, and 17 are objected to because of the following informalities:  
Claim 12 recites “secured on connector body”, ln 1-2 should read -- secured on the connector body--;
Claim 15 recites “within the connector channel”, ln 3 should read -- within a connector channel--.  
Claim 17 recites “comprises: iv) a tube comprising a first end, a second end, and walls formed of nonrigid material; v) a resilient skeleton attached to the walls of the tube; and vi) a chamber defined by the walls of the tube;”, ln 4-7 should read -- comprises: i) a tube comprising a first end, a second end, and walls formed of nonrigid material; ii) a resilient skeleton attached to the walls of the tube; and iii) a chamber defined by the walls of the tube;--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Waston et al. (U.S. D585,542; hereinafter: “Waston”) in view of Baek et al. (U.S. Pub. No. 2020/0368456; hereinafter: “Baek”).
Regarding Claim 1, Waston discloses a spacer comprising : a) a collapsible body (A, Fig. A annotated below) having a first extended length (Fig. 4-5) and a second collapsed length (Fig. 1-3), wherein the collapsible body comprises: i) a tube (B, Fig. A annotated below) comprising a first end (C, Fig. A annotated below, a second end (A, Fig. B annotated below), and walls (at B, Fig. A annotated below and at B Fig. B annotated below); ii) a resilient skeleton (D, Fig. A annotated below) attached to the walls of the tube; and iii) a chamber (E, Fig. A annotated below and C, Fig. B annotated below ) defined by the walls of the tube; b) a connector (D, Fig. B annotated below) defining a first opening (E, Fig. B annotated below), wherein the connector attaches to the first end of the collapsible body and the first opening is in fluid communication with the chamber (Fig. 1, 4-5); and c) a mouthpiece (F, Fig. A annotated below) attached to the second end of the collapsible body (Fig. 3-5), wherein the mouthpiece defines a second opening (F, Fig. B annotated below) that is in fluid communication with the chamber (Fig. 3-5).

    PNG
    media_image1.png
    440
    561
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 4 of Waston.

    PNG
    media_image2.png
    408
    518
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 5 of Waston.
Waston does not specifically disclose the spacer wherein the walls are formed of nonrigid material; wherein the resilient skeleton is configured to support the collapsible body at its first extended length and wherein the mouthpiece is configured to nest within the connector when the collapsible body is collapsed. 
Baek teaches a spacer (230; Fig. 11A-19B; ¶¶ 0078-0094) comprising a) a collapsible body (232, 260, 262, 270, 272; Fig. 14-15B, 17, 18) having a first extended length (Fig. 15A, 15B, 17, 18) and a second collapsed length (Fig. 14), wherein the collapsible body comprises: i) a tube (232; Fig. 14-15B, 17, 18) comprising a first end (272; Fig. 15A, 15B), a second end (270; Fig. 11a-18), and walls (262; Fig. 15A, 15B) formed of nonrigid material (¶¶ 0084); ii) a resilient skeleton (260; Fig. 14-15B, 17, 18) attached to the walls of the tube configured to support the collapsible body at its first extended length (¶¶ 0083-0084, 0089); and a connector (282; Fig. 11B, 12B, 14-15B) attached to the first end (¶¶ 0078, 0083-0086); and a mouthpiece (under mouthpiece cap 254; Fig. 14, 15B, 17) attached to the second end for the purpose of forming the walls from a flexible and soft material and providing the tube walls with a frame work (¶ 0084). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the spacer of Waston to include the walls are formed of nonrigid material; and wherein the resilient skeleton is configured to support the collapsible body at its first extended length as taught by Baek for the purpose of forming the walls from a flexible and soft material and providing the tube walls with a frame work (See Baek: ¶ 0084).
The modified device of Waston does not explicitly disclose the spacer wherein the mouthpiece is configured to nest within the connector when the collapsible body is collapsed. 
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.). In this case, Waston appears to depicts the mouthpiece as press fit into the connector when the collapsible body is collapsed. 
Finally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified device of Waston such that the mouthpiece is configured to nest within the connector when the collapsible body is collapsed for the purpose of arrange the spacer as compact as possible when the collapsible body is collapsed.
 Regarding Claim 2, the modified device of Waston discloses the spacer further comprising a lock (A and B, Fig. C annotated below) configured to secure the tube and the mouthpiece to the connector when the collapsible body is collapsed (See Waston: Fig. 1-3). 

    PNG
    media_image3.png
    445
    551
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 4 of Waston.

Regarding Claim 3, the modified device of Waston discloses the spacer wherein the collapsible body further comprises: a) a first rigid ring (See Baek: 272; Fig. 12A-17) fixedly attached to the first end of the tube (See Baek: Fig. 12A-17; ¶¶ 0078, 0083-0086) and removably attachable to the connector (See Baek: 282; Fig. 11B, 12B, 14-15B); and b) a second rigid ring (See Baek: 270; Fig. 11a-18) fixedly attached to the second end of the tube and removably attachable to the mouthpiece (See Baek: under mouthpiece cap 254; Fig. 14, 15B, 17). 
Regarding Claim 5, the modified device of Waston discloses the spacer wherein the lock comprises a press fit (at A and B, Fig. C annotated above) between the mouthpiece and the connector when the mouthpiece and tube are nested in the connector (addressed in claim 1, above).
Regarding Claim 6, the modified device of Waston discloses the spacer, shown above. 
The modified device of Waston does not specifically disclose the spacer wherein the lock comprises a cover configured to wrap at least partly around connector and secure the mouthpiece and tube nested within the connector.
Baek teaches the spacer comprising a lock (214, 254, 256; Fig. 11A-13) comprising a cover (254, 256; Fig. 11A-13) configured to wrap at least partly around connector and secure the mouthpiece and tube nested within the connector (¶¶ 0078, 0080, 0084) for the purpose of covering the mouthpiece, and thereby preventing contamination and debris ingress (¶ 0080). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Waston to include the lock comprises the cover configured to wrap at least partly around connector and secure the mouthpiece and tube nested within the connector as taught by Baek for the purpose of covering the mouthpiece, and thereby preventing contamination and debris ingress (See Baek: ¶ 0080).
Regarding Claim 7, the modified device of Waston discloses the spacer wherein , shown above. 
The modified device of Waston does not specifically disclose the spacer wherein the lock comprises a latch pivotally connected to the connector and configured to secure the mouthpiece and tube nested within the connector when the latch is in a locked position..
Baek teaches the spacer comprising a lock (214, 254, 256; Fig. 11A-13) comprising a latch (214; Fig. 11A-13) pivotally connected to the connector and configured to secure the mouthpiece and tube nested within the connector when the latch is in a locked position (¶¶ 0078, 0084) for the purpose of providing a positive lock that requires the active twisting to unlock (¶¶ 0078, 0084). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Waston to include the lock comprising the latch pivotally connected to the connector and configured to secure the mouthpiece and tube nested within the connector when the latch is in the locked position as taught by Baek for the purpose of providing a positive lock that requires the active twisting to unlock (See Baek: ¶¶ 0078, 0084). 
Regarding Claim 8, the modified device of Waston discloses the spacer wherein the skeleton comprises a wire (See Baek: 260; Fig. 14-15B, 17, 18) formed into a helix (See Baek: Fig. 14-15B, 17, 18; ¶ 0084).
Regarding Claim 10, the modified device of Waston discloses the spacer wherein the connector comprises: a) a connector body (See Baek: 282; Fig. 11B, 12B, 14-15B) having an outer surface (A, Fig D annotated below) and an inner surface (B, Fig D annotated below); b) a connector wall (C, Fig D annotated below) extending from the inner surface of the connector body along its perimeter; c) a connector cavity (D, Fig D annotated below) defined by the inner surface of the connector body and the connector wall; and d) a connector extension (See Baek: 222; Fig. 21A-21B) extending from the inner surface of the connector body along the perimeter of the first opening, wherein the connector extension extends into the connector cavity and forms a connector channel in fluid communication with the first opening and the tube chamber (See Baek: Fig. 21A-21B; ¶ 0091).

    PNG
    media_image4.png
    327
    245
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 21B of Baek.
Regarding Claim 11, the modified device of Waston discloses the spacer wherein the connector further comprises a fastener [See Baek: small bump on connector extension (flexing finger 222; Fig. 21A-21B] attached to the inner surface of the connector body, wherein the fastener is configured to cooperate with the first end of the tube (See Baek: ¶ 0091).
Regarding Claim 13, the modified device of Waston discloses the spacer wherein the mouthpiece comprises: a) a tapered mouthpiece body (A, Fig E annotated below) having an outer surface (B, Fig E annotated below) and an inner surface (C, Fig E annotated below); b) a mouthpiece wall (D, Fig E annotated below) extending from the inner surface of the mouthpiece body along its outer perimeter; and c) a mouthpiece cavity (E, Fig E annotated below) defined by the inner surface of the mouthpiece body and the mouthpiece wall.

    PNG
    media_image5.png
    404
    553
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 4 of Waston.
Regarding Claim 14, the modified device of Waston discloses the spacer, shown above. 
The modified device of Waston does not specifically disclose the spacer wherein the mouthpiece further comprises a mouthpiece fastener attached to the mouthpiece wall, wherein the mouthpiece fastener is configured to cooperate with the second end of the tube.
Baek teaches the (See Baek: under mouthpiece cap 254; Fig. 14, 15B, 17) further comprises a mouthpiece fastener (242; Fig. 19B) attached to the mouthpiece wall (Fig. 17-18), wherein the mouthpiece fastener is configured to cooperate with the second end of the tube (Fig. 17-18) for the purpose of providing a one-way valve (240; Fig. 18, 19B) at the mouthpiece to divert exhaled breath away from the chamber (¶ 0080). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Waston to include the mouthpiece further comprising the mouthpiece fastener attached to the mouthpiece wall, wherein the mouthpiece fastener is configured to cooperate with the second end of the tube as taught by Baek for the purpose of providing a one-way valve (240; Fig. 18, 19B) at the mouthpiece to divert exhaled breath away from the chamber (See Baek: ¶ 0080).
 Regarding Claim 15, the modified device of Waston discloses the spacer wherein the mouthpiece body inverts (See Waston: Fig. 2), wherein the mouthpiece further comprises a mouthpiece ring (F, Fig E annotated above) integrally formed with mouthpiece body, wherein mouthpiece ring defines the second opening and is sized to fit within a connector channel when the mouthpiece tapered body is inverted and the collapsible body is collapsed (See Waston: Fig. 2-5).
Regarding Claim 16, the modified device of Waston discloses the spacer, shown above.
The modified device of Waston does not specifically disclose the spacer wherein the mouthpiece further comprises a one way valve attached within the mouthpiece cavity.
Baek teaches mouthpiece further comprises a one way valve (240; Fig. 18, 19B) attached within the mouthpiece cavity (Fig. 17-18) for the purpose of diverting exhaled breath away from the chamber (See Baek: ¶ 0080),
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Waston to include the mouthpiece further comprising the one way valve attached within the mouthpiece cavity as taught by Baek for the purpose of diverting exhaled breath away from the chamber (See Baek: ¶ 0080).
 
Regarding Claim 17, Waston discloses a spacer comprising: a) a collapsible body having a first extended length and a second collapsed length, wherein the collapsible body comprises a) a collapsible body (A, Fig. A annotated above) having a first extended length (Fig. 4-5) and a second collapsed length (Fig. 1-3), wherein the collapsible body comprises: i) a tube (B, Fig. A annotated above) comprising a first end (C, Fig. A annotated above, a second end (A, Fig. B annotated above), and walls (at B, Fig. A annotated above and at B Fig. B annotated above); ii) a resilient skeleton (D, Fig. A annotated above) attached to the walls of the tube; and iii) a chamber (E, Fig. A annotated above and C, Fig. B annotated above) defined by the walls of the tube; 
b) a connector (D, Fig. B annotated above) 
c) a mouthpiece (F, Fig. A annotated above) comprising: i) an invertible tapered mouthpiece body (A, Fig E annotated above) having an outer surface (B, Fig E annotated above) and an inner surface (C, Fig E annotated above); ii) a mouthpiece wall (D, Fig E annotated above) extending from the inner surface of the mouthpiece body along its outer perimeter; iii) a mouthpiece cavity (E, Fig E annotated above)defined by the inner surface of the mouthpiece body and the mouthpiece wall; and v) a mouthpiece ring (F, Fig E annotated above) integrally formed with mouthpiece body, wherein mouthpiece ring defines the second opening and is sized to fit within the connector channel when the mouthpiece tapered body is inverted and the collapsible body is collapsed (Fig. 2-5); and 
d) a lock (A and B, Fig. C annotated above).
Waston does not specifically disclose the spacer wherein the walls are formed of nonrigid material; wherein the resilient skeleton is configured to support the collapsible body at its first extended length; wherein the connector comprises comprising: i) a connector body having an outer surface and an inner surface; ii) a connector wall extending from the inner surface of the connector body along its perimeter; iii) a connector cavity defined by the inner surface of the connector body and the connector wall; iv) a fastener attached to the inner surface of the connector body, wherein the fastener is configured to cooperate with the first end of the tube; and v) a connector extension extending from the inner surface of the connector body along the perimeter of the first opening, wherein the connector extension extends into the connector cavity and forms a connector channel in fluid communication with the first opening and the tube chamber; and iv) a mouthpiece fastener attached to the mouthpiece wall, wherein the mouthpiece fastener is configured to cooperate with the second end of the tube; and wherein the lock is configured to secure the tube and the mouthpiece to the connector when the collapsible body is collapsed.
Baek teaches a spacer (230; Fig. 11A-19B; ¶¶ 0078-0094) comprising a) a collapsible body (232, 260, 262, 270, 272, ; Fig. 14-15B, 17, 18) having a first extended length (Fig. 15A, 15B, 17, 18) and a second collapsed length (Fig. 14), wherein the collapsible body comprises: i) a tube (232; Fig. 14-15B, 17, 18) comprising a first end (272; Fig. 15A, 15B), a second end (270; Fig. 11a-18), and walls (262; Fig. 15A, 15B) formed of nonrigid material (¶¶ 0084); ii) a resilient skeleton (260; Fig. 14-15B, 17, 18) attached to the walls of the tube configured to support the collapsible body at its first extended length (¶¶ 0083-0084, 0089) and a connector comprising: a) a connector body (282; Fig. 11B, 12B, 14-15B) having an outer surface (A, Fig D annotated above) and an inner surface (B, Fig D annotated above); b) a connector wall (C, Fig D annotated above) extending from the inner surface of the connector body along its perimeter; c) a connector cavity (D, Fig D annotated above) defined by the inner surface of the connector body and the connector wall; a fastener [small bump on connector extension (flexing finger 222; Fig. 21A-21B)] attached to the inner surface of the connector body, wherein the fastener is configured to cooperate with the first end of the tube (¶ 0091) and d) a connector extension (222; Fig. 21A-21B) extending from the inner surface of the connector body along the perimeter of the first opening, wherein the connector extension extends into the connector cavity and forms a connector channel in fluid communication with the first opening and the tube chamber (Fig. 21A-21B; ¶ 0091); and a mouthpiece fastener (242; Fig. 19B) attached to the mouthpiece wall (Fig. 17-18), wherein the mouthpiece fastener is configured to cooperate with the second end of the tube (Fig. 17-18) for the purpose of forming the walls from a flexible and soft material and providing the tube walls with a frame work (¶ 0084), allowing an inserted inhaler (210; Fig. 14) to swivel in relationship to the chamber (¶¶ 0079, 0081; Fig. 12A, 12B), and providing a one-way valve (240; Fig. 18, 19B) at the mouthpiece to divert exhaled breath away from the chamber (¶ 0080). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the spacer of Waston to include the walls being formed of nonrigid material; wherein the resilient skeleton is configured to support the collapsible body at its first extended length; wherein the connector comprises comprising: i) a connector body having an outer surface and an inner surface; ii) a connector wall extending from the inner surface of the connector body along its perimeter; iii) a connector cavity defined by the inner surface of the connector body and the connector wall; iv) a fastener attached to the inner surface of the connector body, wherein the fastener is configured to cooperate with the first end of the tube; and v) a connector extension extending from the inner surface of the connector body along the perimeter of the first opening, wherein the connector extension extends into the connector cavity and forms a connector channel in fluid communication with the first opening and the tube chamber; and iv) a mouthpiece fastener attached to the mouthpiece wall, wherein the mouthpiece fastener is configured to cooperate with the second end of the tube as taught by Baek for the purpose of forming the walls from a flexible and soft material and providing the tube walls with a frame work (See Baek: ¶ 0084), allowing an inserted inhaler (See Baek: 210; Fig. 14) to swivel in relationship to the chamber (See Baek: ¶¶ 0079, 0081; Fig. 12A, 12B), and providing a one-way valve (See Baek: 240; Fig. 18, 19B) at the mouthpiece to divert exhaled breath away from the chamber (¶ 0080).
 The modified device of Waston does not explicitly disclose the spacer wherein the lock is configured to secure the tube and the mouthpiece to the connector when the collapsible body is collapsed
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.). In this case, Waston appears to depicts the mouthpiece as press fit into the connector when the collapsible body is collapsed, thus the . 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified device of Waston such that the lock is configured to secure the tube and the mouthpiece to the connector when the collapsible body is collapsed for the purpose of arrange the spacer as compact as possible when the collapsible body is collapsed and preventing unintended opening of the spacer.
Regarding Claim 18, the modified device of Waston discloses the spacer wherein the lock comprises a press fit (at A and B, Fig. C annotated above) between the mouthpiece and the connector when the mouthpiece and tube are nested in the connector (addressed in claim 17, above).
Regarding Claim 19, the modified device of Waston discloses the spacer, shown above. 
The modified device of Waston does not specifically disclose the spacer wherein the lock comprises a cover configured to wrap at least partly around connector and secure the mouthpiece and tube nested within the connector.
Baek teaches the spacer comprising a lock (214, 254, 256; Fig. 11A-13) comprising a cover (254, 256; Fig. 11A-13) configured to wrap at least partly around connector and secure the mouthpiece and tube nested within the connector (¶¶ 0078, 0080, 0084) for the purpose of covering the mouthpiece, and thereby preventing contamination and debris ingress (¶ 0080). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Waston to include the lock comprises the cover configured to wrap at least partly around connector and secure the mouthpiece and tube nested within the connector as taught by Baek for the purpose of covering the mouthpiece, and thereby preventing contamination and debris ingress (See Baek: ¶ 0080).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waston in view of Baek as applied to claim 3 above, and further in view of Vito (U.S. Pub. No. 2003/0029447).
Regarding Claim 4, the modified device of Waston discloses the spacer, show above. 
 The modified device of Waston does not specifically disclose the spacer wherein the tube tapers from its first end to its second end, wherein the first end is larger than the second end, and wherein the first rigid ring is larger than the second rigid ring.
Vito teaches a spacer (Fig. 2, 4; ¶¶ 0046-0048) comprising a tube (105, 106, 112, 114, 116, 118, 120, 122, 124, 126, 128, 130; Fig. 2, 4) that tappers from a first end (at 105; Fig. 2) to a second end (at 130; Fig. 2), wherein the first end is larger than the second end (Fig. 2, 4), and wherein a first rigid ring (106; Fig. 2, 4) is larger than a second rigid ring (130; Fig. 2,4) for the purpose of eliminating any additional length of the spacer (¶ 0046). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Waston to include the tube tapering from its first end to its second end, wherein the first end is larger than the second end, and wherein the first rigid ring is larger than the second rigid ring as taught by Vito for the purpose of eliminating any additional length of the spacer (See Vito: ¶ 0046).
 
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Waston in view of Baek as applied to claim 8 above, and further in view of O’Connor et al. (U.S. Pub. No. 2014/0000626; hereinafter: “O’Conner”).
Regarding Claim 9, the modified device of Waston discloses the spacer, show above. 
 The modified device of Waston does not specifically disclose the spacer wherein collapsible tube further comprises one or more pockets secured to tube walls and configured to attach the skeleton to the tube walls.
O’Conner teaches a tube (1100; Fig. 24A, 24B; ¶¶ 0477-0484) comprising a pocket (1111; Fig. 24A-24B) secured to tube walls (1102; Fig. 24A-24B) and configured to attach a skeleton (1110; Fig. 24A-24B;) to the tube (¶¶ 0477-0479) for the purpose of increasing the strength of the bond formed between the skeleton and the tube wall and improving biocompatibility and sterility within the tube (¶ 0479). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Waston to include the collapsible tube further comprising pockets secured to tube walls and configured to attach the skeleton to the tube walls as taught by O’Conner for the purpose of increasing the strength of the bond formed between the skeleton and the tube wall and improving biocompatibility and sterility within the tube (See O’Conner: ¶ 0479).
 
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waston in view of Baek as applied to claims 11 and 18, respective, above, and further in view of Mistry (WO 2019/237151 A1).
Regarding Claim 12, the modified device of Waston discloses the spacer of claim 11, show above. 
The modified device of Waston does not specifically disclose the spacer wherein the connector further comprises a vent secured on connector body in fluid communication with the connector cavity.
Mistry teaches a spacer comprising a connector (102, 138, 150, 180, 182; Fig. 2, 3, 10-13, 15, 16, 18) having a vent (110; Fig. 1, 2, 6, 10, 18; ¶¶ 0084, 0103, 0104, 0106, 0131) secured on a connector body (138, 150; Fig. 2, 3, 10-13, 15, 16, 18) in fluid communication with a connector cavity (at the interior of 138; Fig. 11-13) for the purpose of enabling equalization of the concurrent negative pressure in the chamber thus enabling inhalation whilst not allowing substantial leakage of the medicament (¶ 0084). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Waston to include the connector further comprising the vent secured on connector body in fluid communication with the connector cavity as taught by Mistry for the purpose of enabling equalization of the concurrent negative pressure in the chamber thus enabling inhalation whilst not allowing substantial leakage of the medicament (See Mistry: ¶ 0084).
 
Regarding Claim 20, the modified device of Waston discloses the spacer of claim 18, show above. 
The modified device of Waston does not specifically disclose the spacer wherein the connector further comprises a vent secured on connector body in fluid communication with the connector cavity and wherein the mouthpiece further comprises a one way valve attached within the mouthpiece cavity.
Mistry teaches a spacer comprising a connector (102, 138, 150, 180, 182; Fig. 2, 3, 10-13, 15, 16, 18) having a vent (110; Fig. 1, 2, 6, 10, 18; ¶¶ 0084, 0103, 0104, 0106, 0131) secured on a connector body (138, 150; Fig. 2, 3, 10-13, 15, 16, 18) in fluid communication with a connector cavity (at the interior of 138; Fig. 11-13) and a mouthpiece (104, 122, 124; Fig. 1-7, 9-13, 15-16, 18) comprising a one way valve (124; Fig. 4, 5, 7, 9, 13, 16, 18) attached within a mouthpiece cavity (at 114; Fig. 16; 0091, 0092, 0104, 0108) for the purpose of enabling equalization of the concurrent negative pressure in the chamber thus enabling inhalation whilst not allowing substantial leakage of the medicament (¶ 0084) and diverting exhaled breath away from the chamber (¶ 0104). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Waston to include the connector further comprising the vent secured on connector body in fluid communication with the connector cavity and wherein the mouthpiece further comprises a one way valve attached within the mouthpiece cavity as taught by Mistry for the purpose of enabling equalization of the concurrent negative pressure in the chamber thus enabling inhalation whilst not allowing substantial leakage of the medicament (See Mistry: ¶ 0084) and diverting exhaled breath away from the chamber (See Mistry: ¶ 0104).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785